977 F.2d 583
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Albert J. DeSANTIS, Defendant-Appellant.
Nos. 92-3974, 92-3978.
United States Court of Appeals, Sixth Circuit.
Sept. 30, 1992.

1
Before DAVID A. NELSON and SILER, Circuit Judges, and MILES, Senior District Judge.*

ORDER

2
The defendant appeals a district court order revoking his probation and imposing the defendant's original sentence of incarceration.   That appeal has been docketed herein as Case No. 92-3978.   The defendant is also appealing a district court order denying his request for bail pending his appeal of the revocation order.   That appeal has been docketed as Case No. 92-3974.   The defendant now moves this court for release and for expedited consideration of both appeals.   The government has filed a response in opposition and the defendant has filed a motion to supplement.   Upon review and consideration of the arguments presented, the court concludes that the defendant has not satisfied the criteria for release as established in 18 U.S.C. § 3143(b).   Neither has the defendant demonstrated "exceptional circumstances" warranting his release.   See United States v. Bell, 820 F.2d 980, 981 (9th Cir.1987).


3
For the stated reasons, the court AFFIRMS the order of the district court denying bail in Case No. 92-3974 and DENIES the motion for bail in Case No. 92-3978.   It is further ORDERED that the motion to expedite the appeal in Case No. 92-3978 is granted.   The clerk shall expedite the briefing schedule and advise the parties accordingly.   Oral argument or submission shall be scheduled as soon as possible upon completion of briefing.



*
 The Honorable Wendell A. Miles, U.S. Senior District Judge for the Western District of Michigan, sitting by designation